     Case 2:20-cv-00394 Document 34 Filed 03/08/21 Page 1 of 2 PageID #: 184



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION


SHANE MARCUM,

                                 Plaintiff,

v.                                                        CIVIL ACTION NO. 2:20-cv-00394

BETSY JIVIDEN,
DONNIE AMES, and
JOHN FRAME,

                                 Defendants.



                             MEMORANDUM OPINION AND ORDER


        On June 11, 2020, the Plaintiff, proceeding pro se, filed his Complaint (Document 2) in this matter.

On September 15, 2020, the Defendants Betsy Jividen, Donnie Ames and John Frame’s Motion to Dismiss

(Document 16) was filed.

        By Administrative Order (Document 5) entered on June 12, 2020, this action was referred to the

Honorable Cheryl A. Eifert, United States Magistrate Judge, for submission to this Court of proposed

findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636. On November 4, 2020,

the Magistrate Judge submitted her Proposed Findings and Recommendation (Document 22) wherein it is

recommended that the Defendants Betsy Jividen, Donnie Ames and John Frame’s Motion to Dismiss

(Document 16) be granted, the Plaintiff’s Complaint (Document 2) be dismissed with prejudice, and that

this action be closed and removed from the Court’s docket.

        Objections to the Magistrate Judge’s Proposed Findings and Recommendation were due by

February 26, 2021.      The original deadline for filing objections to the Proposed Findings and

Recommendation was November 23, 2020. Upon motion of the Plaintiff, the Court initially granted an

                                                     1
    Case 2:20-cv-00394 Document 34 Filed 03/08/21 Page 2 of 2 PageID #: 185



extension of that deadline until January 29, 2021 (Document 25), and granted a second extension resulting

in a deadline of February 26, 2021 (Document 29). Subsequent motions by the Plaintiff for additional

extensions were denied (Documents 31 & 33).

        Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the factual

or legal conclusions of the magistrate judge as to those portions of the findings or recommendation to which

no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections

constitutes a waiver of de novo review and a party’s right to appeal this Court’s Order. 28 U.S.C. §

636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce,

727 F.2d 91, 94 (4th Cir. 1984).

        Accordingly, the Court ADOPTS and incorporates herein the findings and recommendation of the

Magistrate Judge as contained in the Proposed Findings and Recommendation and ORDERS that the

Defendants Betsy Jividen, Donnie Ames and John Frame’s Motion to Dismiss (Document 16) be

GRANTED, the Plaintiff’s Complaint (Document 2) be DISMISSED WITH PREJUDICE, and that this

action be CLOSED and REMOVED from the Court’s docket.

        The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge Eifert,

counsel of record, and any unrepresented party.

                                                  ENTER:          March 8, 2021




                                                     2
